Title: Charles Hall to Thomas Jefferson, 25 June 1812
From: Hall, Charles
To: Jefferson, Thomas


          Sir Philadelphia, June 25th 1812. 
          The sudden and spirited manner in which Government has declared War reflects credit on them, and it is sincerely to be hoped it will be followed up with the same spirit with which it has been declared.
          I have always considered the River St Lawrence the natural Northern boundary of the United States, and hope no time will be lost in attacking Canada so as the Army may be there before any reinforcement could arrive from England or Ireland. This is the right Season for it, July is the right Month for it. I was in Canada some time ago in the Month of September, on commercial business, and recollect it was very warm in that Month; it is cold until June, and but July, August & September are dry, fine & well suited to Military operations. I understand the English Garrison there is not very considerable. I am of opinion most of their Men will desert from them as soon as a respectable American force appears.The Partizans here to the English Star=Chamber (the King of England’s Privy Council) wish to put off the invasion of Canada until next Year, in order to give the English time to send reinforcements from England or Ireland; and also to intrigue at the Election next March, and then to reproach the Administration with having “done nothing.”—The River St John in the Bay of Fundy is essentially necessary for the United States in order to have dry Docks for the Navy; the tide rises there forty feet perpendicular.—
          
          The entrance of this bay (Delaware) is very much exposed; I would suggest the propriety of raising a battery of twelve-24 pounders at the entrance of broad Creek near a Town called Lewes, near Cape James, and to station three Gun Vessels there; also a like Battery and force at the entrance of Maurice Creek near Dorchester on the North side of this Bay. This would protect the two principal Channels into Delaware Bay. There are ten or twelve Gun Vessels laying up in this Port; I recommend their being fitted out and maned immediately. Those that are fitted to carry two Guns are the most complete Vessels I have ever seen for the protection of Coasts; Bays, Harbours, and Rivers.—I would further suggest the propriety of building immediately Six Mortar=Launches and six fire=Ships for the protection ofeach of the most important harbours and Bays. I consider the following the most important places to be defended in the United States; Boston Bay, Rhode Island, New York, Delaware Bay, Chesapeake Bay and Orleans. The great advantage of these Vessels is the same as the Gun Vessels, ‘to move from place to place after the Enemy, so as to annoy and attack them to the best advantage.’
          I was sorry to see in the National Intelligencer & the Alexandria Gazette paragraphs intimating that Government intends declaring War against France as well as England; I do most seriously warn you against being at War with the Continent of France and the Island of England at the same time. It will produce Peace between those two Nations and they (in that case) will turn their United Forces against the United States.
          These remarks Sir, are given with the best intentions of sincerity and I hope they will be received as such. I have been waiting six months to receive through Mr Moore, an answer to a petition which I sent in January last to the New Administration in England, respecting a Vessel & Cargo of mine condemned at Halifax. I have never received any answer to my application, therefore give it up as lost, and am ready to join the Administration of the United States, if they will give me any encouragement.
          I wrote to you last year in April from Washington enclosing a description of a newly invented Plough but did not receive your answer.
          I am descended from the United States and am a relation to the founder of this Republic, and therefore consider I have a right to offer my services; if you can assist me in it I will thank you.
          I have the Honour to be Sir, Your very Obedient servantCharles Hall
         